Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 05/25/21 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method, system and computer program product (non-transitory); therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of managing vehicle maintenance by determining whether or not vehicle servicing/ repair has been properly performed, which is considered to be a method of organizing human activities.  Using claim 1 as a representative example that is applicable to claims 8 and 15, the abstract idea is defined by the elements of:
interpreting the captured vehicle sensor data metrics to determine whether a service procedure event that matches a predefined service procedure has been performed; 
in a case when a matched service procedure event is found, analyzing the captured vehicle sensor data metrics to identify performed procedural steps corresponding to the matched service procedure event; 
automatically determining, based on the captured vehicle sensor data metrics: 
whether the performed procedural steps do not include at least one of the predefined service procedures; 
whether at least one of the performed procedural steps was not performed in an order defined in a sequence of steps of the predefined service procedures; and 
whether at least one of the performed procedural steps is not one of the sequence of steps of the predefined service procedures; 

automatically identifying an anomaly in the performed procedural steps when at least one of: 
a determination is made that the performed procedural steps do not include all of the predefined service procedures; 
a determination is made that the performed procedural steps were not performed in an order defined in the sequence of steps of the predefined service procedures; and 
a determination is made that one or more of the performed procedural steps are not one of the sequence of steps of the predefined service procedures; and 
automatically providing a dynamic feedback notification when an anomaly has been identified

The above limitations are reciting a method of organizing human activities that is managing vehicle maintenance by determining whether or not vehicle servicing/ repair has been properly performed.  These types of actions are also related to warranty fulfillment in the sense that detection of unauthorized service procedures may void a warranty.  The act of ensuring that maintenance procedures have been properly performed is a legal interaction that falls into the category of being a method of organizing human activities.  This has not been interpreted as being a mental process but a method of organizing human activities.
For claims 1 the additional elements of the claim are the capturing of vehicle data metrics from a vehicle sensor.  For claim 8 the additional elements are the capturing of vehicle data metrics from a vehicle sensor and the data processor connected to memory that has instructions that cause the data processor to perform the steps/functions that are considered to define the abstract idea.  Claim 15 recites the capturing of vehicle data metrics from a vehicle sensor and a non-transitory computer readable medium with instructions to perform the steps/functions that define the abstract idea.  
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the insignificant pre-solution activity of collecting sensor data using a network (data from the vehicle sensors) and the use of a computing device with a processor and memory (non-transitory) as a tool to execute the abstract idea, see MPEP 2106.05(f).  With respect to the claimed data processor connected to memory and the use of a non-transitory computer readable medium with instructions, these limitations of the claim are simply instructing one to practice the abstract idea by using a computing device with a processor and memory to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer connected via a network, where the claimed data processor and memory are generically recited.  With respect to capturing the data metrics from the claimed sensors, this has been found to be a data collection step that is an insignificant extra solution activity that is recited at a high level of generality and that is merely reciting the collection of the data that is being used in the abstract idea to determine if proper maintenance or repair procedures have been performed.  The examiner refers to MPEP 2106.05(g) where it is discussed how collecting data to be used in a claimed process can be construed as an insignificant pre-solution activity, especially when recited at a high level of generality.  The combined elements of the instruction to apply the abstract idea using a data processor (with memory and instructions) and the collection of data from the sensors do nd prong of the 2019 PEG; therefore, the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device with a data processor and memory (as addressed above at 2nd prong) to perform steps that define the abstract idea, in combination with the well understood, routine, and conventional act of collecting data using a network.  With respect to the claimed data processor and the memory with instructions, the rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard (overlapping considerations at 2nd prong and step 2B), so no further comments are necessary.  See MPEP 2106.05(f).  This is consistent with the guidance issued for the 2019 PEG.  With respect to the step of capturing data from the vehicle sensors, when reassessed at step 2B for the well understood nature of this limitation, it is noted that NPEP 2106.05(d)(II) addresses how collecting data, including by a network, is a well understood activity, especially when recited in a general manner as has been done in the pending claims.  When reconsidered at step 2B, the combination of an instruction to implement the abstract idea by recitation to a data processor with memory/instructions, and the well understood act of collecting data via a network (capturing the sensor data), in combination do not provide for significantly more at step 2B.    
nd prong or step 2B.
For claims 3, 10, 17, reciting that the steps are performed in a prescribed order to describe the procedural steps, is reciting more about the same abstract idea of claims 1, 8 and 15.  Nothing additional is claimed for consideration at the 2nd prong or step 2B.
For claims 4, 11, 18, the further defining that the vehicle data includes ranking data is a further recitation to the same abstract idea of claims 1, 8, and 15.  The same is found for the recited step of merging the ranking data with anomaly data to rate the impact of the anomaly on the vehicle operational lifetime.  This is just further defining the same abstract idea of the independent claims.  Nothing additional is claimed for consideration at the 2nd prong or step 2B.
For claims 5, 12, 19, the claimed generating of the report is considered to be part of the abstract idea of the claims.  The claimed report can be generated manually by a person using pen and paper.  Nothing additional is claimed for consideration at the 2nd prong or step 2B.
For claims 6, 13, 20, the claimed providing of access to an external application or plug in, coupled to a recitation of intended use for what the external application or plug in is able to do (but that is not being claimed), is an additional element of the claim that is not considered to be part of the abstract idea.  This limitation is taken as an nd prong and does not provide for significantly more at step 2B.
For claims 7, 14, the further recitation to determining whether a service event was done at an authorized repair shop or was done at a recommended mileage are both limitations that are further defining the abstract idea of the claims.  Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-9, 12-16, 19, 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 13-18, of U.S. Patent No. 10592870. Although the claims at issue are not identical, they are not patentably distinct the instant pending claims are simply broader versions of the patented claims.  Both sets of claims recite: 
interpreting the captured vehicle sensor data metrics to determine whether a service procedure event that matches a predefined service procedure has been performed; 
in a case when a matched service procedure event is found, analyzing the captured vehicle sensor data metrics to identify performed procedural steps corresponding to the matched service procedure event; 
automatically determining, based on the captured vehicle sensor data metrics: 
whether the performed procedural steps do not include at least one of the predefined service procedures; 
whether at least one of the performed procedural steps was not performed in an order defined in the sequence of steps of the predefined service procedures; and 
whether at least one of the performed procedural steps is not one of the sequence of steps of the predefined service procedures; 

automatically identifying an anomaly in the performed procedural steps when one or more of: 
a determination is made that the performed procedural steps do not include all of the predefined service procedures; 
a determination is made that the performed procedural steps were not performed in an order defined in the sequence of steps of the predefined service procedures; and 
a determination is made that one or more of the performed procedural steps are not one of the sequence of steps of the predefined service procedures; and 
automatically providing a dynamic feedback notification when an anomaly has been identified

The pending claims are simply broadening out the claim scope by using broader language to describe the vehicle data from the sensors and by failing to recite determining if the procedure was performed at a service location identified by the predefined service procedures.  The pending claims are anticipated by the patented claims.  This represents a double patenting situation where broader claims are presented for patenting that are anticipated by the narrow claims that have already been .
Response to arguments
	The traversal of the 101 rejection is not persuasive.  Applicant argues that the claims are eligible under 35 USC 101 because they are similar to the claims in example 42 from the 2019 PEG.  The applicant argues that there are additional elements that provide for integration into a practical application.  The applicant argues the steps that define the abstract idea as being additional elements, which is not persuasive.  The applicant argued:
The additional elements include: automatically determining whether the performed procedural steps do not include at least one of the predefined service procedures; whether at least one of the performed procedural steps was not performed in an order defined in a sequence of steps of the predefined service procedures; and whether at least one of the performed procedural steps is not one of the sequence of steps of the predefined service procedures. 
The additional elements also include: automatically providing a dynamic feedback notification when at least one of a determination is made that the performed procedural steps do not include all of the predefined service procedures; a determination is made that the performed procedural steps were not performed in an order defined in the sequence of steps of the predefined service procedures; and a determination is made that one or more of the performed procedural steps are not one of the sequence of steps of the predefined service procedures. 

The argued elements above are those elements that serve to define the abstract idea.  This is not persuasive to show that there are additional elements that provide for integration into a practical application.  With respect to example 42, the pending claims are not similar to example 42 such that that example is instructive to the eligibility of the claimed invention.  The pending claims to not serve to improve technology and do not recite additional elements that provide for integration at the 2nd prong as was the case 
The applicant argues that the claims improve the prior art by providing dynamic feedback by verifying that the steps based on the data from the sensor are being performed properly. This is taken as an argument that is arguing that the abstract idea is improved, but what has been argued does not serve to improve technology or a technical field.  The feedback in the form of information that verifies if steps to a procedure are performed properly, etc. does not result in technology being improved.  
The examiner refers to SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC, where the court stated:
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting. 

The same can be said of the pending claims, they do not serve to improve technology and any alleged innovation is found in the ineligible subject matter that 
The Double patenting rejection is being maintained.  The applicant did not traverse the Double patenting rejection in any manner.  
With respect to the prior art rejection, the arguments from the applicant are persuasive to show that the claims in total are not rendered obvious by the combination of Wilbrink et al. (20080284571) in view of Joao (20020016655) in view of Siessman (20080281658).  The argument traversing the combination of prior art and the use of Siessman was persuasive to show that the combination is not taught by the applied prior art, as the claim has been amended in the most recent reply whereas the argument traversing the use of Wilbrink and/or Joao was not found to be persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/DENNIS W RUHL/Primary Examiner, Art Unit 3687